              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK-ALONZO WILLIAMS,                          :      Civil No. 1:17-CV-79
                                               :
      Plaintiff,                               :
                                               :      (Judge Rambo)
             v.                                :
                                               :      (Magistrate Judge Carlson)
JOHN WETZEL, et al.,                           :
                                               :
      Defendants.                              :


                            MEMORANDUM ORDER

I.    Introduction

      This is an action filed by the pro se plaintiff, Mark-Alonzo Williams, a

prisoner currently incarcerated in the Pennsylvania Department of Corrections

(“DOC”) at the State Correctional Institution at Huntingdon. Williams brings his

claims pursuant to 42 U.S.C. § 1983, alleging violations of his First, Eighth, and

Fourteenth Amendment rights.

      Williams’ claims arise out of an incident in which he claims he was sexually

assaulted by another inmate while incarcerated at SCI Dallas. The plaintiff alleges

that after he was sexually assaulted by this inmate, the staff at SCI Dallas, along with

the Secretary of the DOC, John Wetzel, attempted to cover up the sexual assault by

denying him medical treatment (Doc. 52, ¶ 59); failing to interview him after the
assault (Id., ¶ 63); and initiating a series of allegedly retaliatory transfers in which

the plaintiff was transferred to several different correctional institutions in less than

one year. (Id., ¶¶ 82, 84, 101, 116, 122). Williams also claims that he was denied

equal protection of the law under the Fourteenth Amendment because he, a

homosexual inmate, was not afforded the same protections as heterosexual inmates.

(Id., ¶ 148).

       On December 10, 2018, Williams filed the instant motion to compel

production of documents and answers to interrogatories. (Doc. 93). The motion has

been fully briefed, and for the reasons that follow, the motion will be granted in part

and denied in part. In sum, many of the documents that Williams has requested

contain information about other inmates, which he is prohibited from obtaining.

However, there are several documents that the defendants have not produced that

are relevant to the plaintiff’s claims. Moreover, while Williams attempted to

diligently pursue discovery with respect to his interrogatories, these discovery

requests ultimately did not reach the defendants until one day before the close of

discovery and thus went unanswered. Accordingly, we will grant the motion to

compel with respect to the documents that are relevant to the plaintiff’s claims, and

we will extend the discovery deadline to allow the defendants time to answer the

plaintiff’s interrogatories. However, the motion will be denied in all other respects.




                                           2
II.   Standard of Review

      If a party believes in good faith that another party has failed to respond

adequately or appropriately to a discovery request, he may move for an order

compelling disclosure or discovery. Fed. R Civ. P. 37(a)(1). The rule specifically

permits a party to file a motion to compel the production of documents. Fed. R. Civ.

P. 37(a)(3)(iv). In this case, Allen is seeking to compel further responses to

document requests that he has propounded in support of his claims.

      Rule 26(b), in turn, generally defines the scope of discovery permitted in a

civil action and prescribes certain limits to that discovery. That rule, which was most

recently amended as of December 1, 2015, now provides as follows:

      (b) Discovery Scope and Limits.

      (1) Scope in General. Unless otherwise limited by court order, the
      scope of discovery is as follows: Parties may obtain discovery
      regarding any nonprivileged matter that is relevant to any party's claim
      or defense and proportional to the needs of the case, considering the
      importance of the issues at stake in the action, the amount in
      controversy, the parties' relative access to relevant information, the
      parties' resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within this scope of discovery
      need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Evidence is considered to be “relevant ‘if it has any

tendency to make a fact more or less probable that it would be without the evidence’

and ‘the fact is of consequence in determining the action.’” In re Suboxone



                                          3
(Buprenorphine Hydrochloride & Naloxone) Antitrust Litig., No. 13-MD-2445,

2016 WL 3519618, at *3 (E.D. Pa. June 28, 2016) (quoting Fed. R. Evid. 401).

      Rulings regarding the proper scope of discovery, and the extent to which

further discovery responses may be compelled, are matters committed to the court’s

judgment and discretion. Robinson v. Folino, No. 14-227, 2016 WL 4678340, at *2

(W.D. Pa. Sept. 7, 2016) (citation omitted); see also Wisniewski v. Johns-Manville

Corp., 812 F.2d 81, 90 (3d Cir. 1987). Although decisions relating to the scope of

discovery rest with the discretion of the district court, that discretion is nevertheless

limited by the scope of Rule 26 itself, which reaches only “nonprivileged matter that

is relevant to any party’s claim or defense.” Accordingly, “[t]he Court’s discretion

in ruling on discovery issues is therefore restricted to valid claims of relevance and

privilege.” Robinson, No. 14-227, 2016 WL 4678340, at *2 (citing Jackson v. Beard,

No. 11-1431, 2014 WL 3868228, at *5 (M.D. Pa. Aug. 6, 2014) (“[a]lthough the

scope of relevance in discovery is far broader than that allowed for evidentiary

purposes, it is not without its limits....Courts will not permit discovery where a

request is made in bad faith, unduly burdensome, irrelevant to the general subject

matter of the action, or relates to confidential or privileged information”)).

      “A party moving to compel bears the initial burden of showing the relevance

of the requested information.” Morrison v. Phila. Hous. Auth., 203 F.R.D. 195, 196

(E.D. Pa. 2001). Once that burden is satisfied, the party resisting the discovery has

                                           4
the burden to establish that the discovery being sought is not relevant or is otherwise

inappropriate. Robinson, No. 14-227, 2016 WL 4678340, at *2.

       Finally, one other immutable rule defines the court’s discretion when ruling

on motions to compel discovery. It is clear that the court cannot compel the

production of things that do not exist. Nor can the court compel the creation of

evidence by parties who attest that they do not possess the materials sought by an

adversary in litigation. See, e.g., AFSCME District Council 47 Health and Welfare

Fund v. OrthoMcNeil–Janssen Pharmaceuticals, Inc., No. 08–5904, 2010 WL

5186088 (E.D. Pa. Dec.21, 2010); Knauss v. Shannon, No. 08–1698, 2009 WL

975251 (M.D. Pa. April 9, 2009).

III.   Discussion

       Williams’ motion to compel production contests several of the defendants’

responses to his requests for production of documents. Specifically, he claims that

the defendants have not produced several documents that contain information about

certain inmates within the DOC, medical records and video footage of the plaintiff

being taken to medical after the assault, information related to his multiple prison

transfers, DOC policies relating to inmate transfers and staff retaliation, and “block

notes” from certain correctional officers. In addition to the request for production of

documents, Williams sent a set of interrogatories to the defendants on October 29,

2018, which were apparently never received by the defendants. (Doc. 95-3, at 1).

                                          5
The plaintiff’s interrogatories did not reach the defendants until December 13,

2018—one day before the close of discovery—and thus the defendants did not

provide the plaintiff with answers. (Id.)

        A. Request for Production of Documents

      Williams has requested a number of documents that the defendants refuse to

provide on the basis that they contain information about other inmates. Specifically,

he requested: (1) a list of inmates who acted as informants at SCI Dallas; (2)

misconduct reports for inmate Bader, the plaintiff’s alleged attacker; (3) all reports,

actions and memos of the Disciplinary Hearing Examiner regarding inmate Bader’s

misconducts; (4) a report regarding inmate Bader’s housing in the RHU; (5) actions,

memos, reports and notes from Defendant Demming’s dictaphone regarding the

termination of the investigation into inmate Bader; (6) any reports, notes, or memos

signed by inmate Bader while he was allegedly working as an inmate-informant; (7)

any reports, notes or emails regarding the interrogation of the plaintiff and inmate

Bader about the sexual assault incident; and (8) any and all PREA reports, memos,

and other documents from October 2014.

      With respect to these requests, we first note that the DOC has a policy that

states: “An inmate is prohibited from receiving inmate information pertaining to

another inmate other than him/herself.” See Doc. 95-2, at 3 (quoting DOC Policy

DC-ADM 003, “Release of Information Policy,” Section IV, Subsection A.5). In

                                            6
addition, many courts in the Middle District of Pennsylvania have rejected these

kinds of discovery requests as being not only overly broad, but unduly infringing

upon the privacy interests of other inmates. See, e.g., Robinson v. Folino, 2016 WL

4678340, at *3 (W.D. Pa. Sept. 7, 2016) (“Misconducts filed against inmates . . .

would necessarily contain information regarding those inmates that Plaintiff should

not be privy to for both privacy and security reasons”); Montanez v. Tritt, Civ. No.

3:14-CV-1362, 2016 WL 3035310, at *4 (M.D. Pa. May 26, 2016) (denying motion

to compel production of incident reports, grievances and other documents involving

other inmates where they were found to be “overly broad, irrelevant, confidential,

[and to] bear no sufficient connection to this case, and raise obvious privacy and

security issues”) (Mariani, J.); Lofton v. Wetzel, Civ. No. 1:12-CV-1133, 2015 WL

5761918, at *2 (M.D. Pa. Sept. 9, 2015) (Conner, C.J.) (“It is apparent that [the

plaintiff’s] requests for ‘any and all’ records of inspection, and ‘all’ incident reports

and grievances are a grossly overstated fishing expedition. [His] request for incident

reports and grievances regarding other inmates raises obvious privacy and security

issues, and the relevance of such information is questionable at best”); Sloan v.

Murray, No. 3:11-CV-994, 2013 WL 5551162, at *4 (M.D. Pa. Oct. 8, 2013)

(Caputo, J.) (denying motion to compel grievance responses that concerned other

inmates, citing DOC policy prohibiting inmates from receiving information about

one another); Callaham v. Mataloni, Civ. No. 4:CV-06-1109, 2009 WL 1363368, at

                                           7
*3-4 (M.D. Pa. May 14, 2009) (Jones, J.) (denying motion to compel, inter alia,

grievances relating to medical treatment of other inmates, citing privacy concerns);

cf. Banks v. Beard, Civ. No. 3:CV-10-1480, 2013 WL 3773837, at *5 (M.D. Pa. July

17, 2013) (Munley, J.) (discussing the DOC’s policy against inmates receiving

information about other inmates, and finding that the release of such information

could be used to blackmail, harass, or assault that inmate, “thereby creating a

substantial risk of physical harm to the subject inmate and any staff who intervene”).

      In keeping with these decisions, the court finds that Williams’ request for

discovery of documents containing information about other inmates is prohibited.

These discovery requests are of questionable relevance and implicate important

privacy and security interests. Moreover, the discovery of such information poses a

security risk to both inmates and to any correctional staff who may intervene to stop

such a risk. Accordingly, the motion to compel production of these documents (Doc.

95-1, Request Nos. 1, 4-8, 11, 15-16) is denied.

      Williams also requested that the defendants produce his medical records and

video footage pertaining to the period immediately following the sexual assault, as

well as certain documents relating to some of his transfers. (Doc. 95-1, Request Nos.

3, 9, 13). With respect to these requests, the defendants have asserted that, following

a reasonable investigation, they have determined that the medical records and video

footage do not exist, and further, they are unable to confirm the existence of the

                                          8
transfer documents the plaintiff seeks. (Doc. 95-2, at 5, 13, 18). As we have noted,

this court cannot compel the production of things that do not exist. Nor can the court

compel the creation of evidence by parties who attest that they do not possess the

materials sought by an adversary in litigation. See, e.g., AFSCME District Council

47 Health and Welfare Fund v. Ortho–McNeil–Janssen Pharmaceuticals, Inc., No.

08–5904, 2010 WL 5186088 (E.D. Pa. Dec.21, 2010); Knauss v. Shannon, No. 08–

1698, 2009 WL 975251 (M.D. Pa. April 9, 2009). Therefore, the defendants’

assertion that they do not possess any responsive records that meet the description

of the records sought by Williams in this motion compels us to deny these specific

requests.

      Additionally, Williams requested that the defendants produce copies of DOC

policies regarding inmate transfers and staff retaliation. However, the defendants

have noted that these policies are available in the law library and available for

Williams to copy at his own expense. (Doc. 95-2, at 22-23). Thus, this request is

similarly denied.

      Finally, Williams has requested the “block notes” of certain correctional

officers on certain dates, which he argues contain information relevant to his claims,

as well as a copy of the “death threat letter” sent to him by inmate Bader. (Doc. 95-

1, Request Nos. 2, 12, 14, 19). Specifically, he requested block notes from C.O.

Zblotney dated September 1-5, 2014 regarding the first attack on the plaintiff by

                                          9
inmate Bader, notes from C.O. Petrosky dated September 23-28, 2014 regarding the

“death threat letter,” and notes from C.O. Levan dated October 5-8, 2014, regarding

the alleged sexual assault on the plaintiff by inmate Bader. The defendants object to

these requests generally, asserting that they are overbroad, not relevant, beyond the

scope of the complaint, and that they contain information about other inmates that

Williams is prohibited from obtaining.

      With respect to these requests, we will grant the plaintiff’s motion to compel.

As we have noted, our discretion regarding discovery issues is limited by the scope

of Rule 26 itself, which reaches only “nonprivileged matter that is relevant to any

party’s claim or defense.” Additionally, once the plaintiff has made an initial

showing that the information he requests is relevant, “the party resisting the

discovery has the burden to establish the lack of relevance by demonstrating that the

requested discovery (1) does not come within the broad scope of relevance as defined

under Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal relevance that the potential

harm occasioned by discovery would outweigh the ordinary presumption in favor of

broad disclosure.” In re Urethane Antitrust Litigation, 261 F.R.D. 570, 573 (D. Kan.

2009).

      In this case, we find that these specific documents are relevant to the plaintiff’s

claims against the defendants. Williams has asserted a failure-to-protect claim, as

well as a claim that the defendants tried to cover up the sexual assault by inmate

                                          10
Bader. Thus, we cannot conclude that these requests, which seek information about

the two incidents in which he was attacked, as well as a “death threat letter” and

information regarding that letter that he received from his attacker, are beyond the

scope of the complaint or irrelevant. Additionally, contrary to the defendants’

contentions, these requests are not overbroad because they request specific

information and are limited to certain dates and specific incidents. Further, the

defendants have not met their burden of showing that this information is outside the

scope of Rule 26, or that concerns of potential harm outweigh the presumption in

favor of disclosure. To the extent that the defendants argue that the documents

contain privileged or confidential information, or information about other inmates,

they have not produced compelling evidence to that effect but have simply asserted

broad and general objections to the disclosure of these documents.

      Thus, because the plaintiff has shown that these documents are relevant to his

claims, and because the defendants have not identified any potential harm that could

come from the disclosure of these documents, the defendants will be ordered to

produce these documents to the plaintiff. (Doc. 95-1, Request Nos. 2, 12, 14, 19).1


1
 We note that the plaintiff has made an additional request for production within his
motion to compel. (Doc. 93, at 4-5). This request violates Local Rule 5.4(b), which
mandates that a request for documents “be served upon other counsel and parties
but shall not be filed with the court” except as authorized by the Federal Rules or
the Court. Local Rule 5.4(b); see also Moore v. Mann, 2015 WL 672444, at *1
(M.D. Pa. Feb. 17, 2015) (striking a plaintiff’s discovery requests because the
requests were filed with the court, rather than served on the parties, in violation of
                                          11
        B. The Court will Extend the Time for Discovery to Allow the
           Defendants to Answer the Plaintiff’s Interrogatories.

      In addition to his request for production of documents, the plaintiff contends

that he never received answers to set of interrogatories that he sent to the defendants.

He asserts that he sent them on October 29, 2018, but the defendants did not receive

them. (Doc. 95-3, at 1). After he was notified that the interrogatories were not

received, he re-sent them, but they were not received by the defendants until

December 13, 2018, one day before the close of discovery in this case. (Id.) Thus,

the defendants informed the plaintiff that they would not provide answers to his

interrogatories without an extension of time from the court. (Id.)

      In the instant case, the discovery deadline expired on December 14, 2018.

(Doc. 91). Rule 16(b)(4) of the Federal Rules of Civil Procedure allows the court to

modify a scheduling order for “good cause.” Fed. R. Civ. P. 16(b)(4). As one court

in this circuit aptly noted the standard under Rule 16(b)(4):

      The “good cause” inquiry “focuses on the moving party’s burden to
      show due diligence.” Race Tires Am., Inc. v. Hoosier Racing Tire
      Corp., 614 F.3d 57, 84 (3d Cir. 2010). In the context of requests to
      extend deadlines, courts have defined “good cause” to include
      “circumstances beyond the control” of a party. See Partners Coffee Co.,
      LLC v. Oceana Servs. and Prods. Co., No. 09-CV-236, 2010 U.S. Dist.
      LEXIS 41695, at *10, 2010 WL 1726829 (W.D. Pa. Apr. 28, 2010); see
      also Lord v. Consolidated Rail Corp., No. 13-784, 2015 U.S. Dist.
      LEXIS 142119, at *9, 2015 WL 6163951 (D.N.J. Oct. 19, 2015) (“A

Local Rule 5.4). Thus, we will deny the plaintiff’s motion to compel to the extent
he seeks to compel the defendants to produce documents not requested in his initial
requests for production of documents.
                                        12
      court may find good cause to amend the scheduling order where the
      movant learns of the facts supporting [the motion] after expiration of
      the relevant filing deadline [.]”) (internal quotations omitted). In the
      context of requests to reopen discovery, “[t]he decision whether to
      reopen discovery is committed to the sound discretion of the district
      court.” Trask, 2014 U.S. Dist. LEXIS 28362, at *267, 2014 WL
      1279194.

Courtney v. Ivanov, 2016 WL 1367755, at *2 (W.D. PA. April 6, 2016).

      Here, Williams, a pro se litigant, sent his interrogatories to the defendants on

October 29, 2018, giving the defendants the required 30 days to answer his

interrogatories before the December 14 discovery deadline. However, through no

fault of Williams’, the interrogatories never reached the defendants. When Williams

was notified of this at his November 5 deposition with defense counsel, he re-sent

the interrogatories to the defendants, which were received on December 13, 2018,

one day before the close of discovery. He also filed the instant motion to compel,

which seeks answers to his interrogatories. He was then informed that, because the

defendants received the documents one day before discovery was set to close, they

would not answer his interrogatories. On this score, we find that Williams diligently

pursued his discovery requests, and we believe that good cause exists to reopen

discovery and extend the deadline in order to give the defendants ample time to

answer the plaintiff’s interrogatories.2


2
 As a final matter, the plaintiff has requested that sanctions be imposed on defense
counsel for allegedly sending a forged document in response to a discovery request
for a letter from Defendant Demming. (Doc. 93, at 2). However, the plaintiff
                                           13
IV.   Order

      AND NOW, this 14th day of March 2019, it is hereby ORDERED that the

plaintiff’s motion to compel (Doc. 93) is GRANTED IN PART AND DENIED IN

PART as follows:

      1. The defendants will not be compelled to produce documents in response

          to the plaintiff’s Request Nos. 1, 4-8, 11, and 15-16, regarding information

          about other inmates within the DOC;

      2. The defendants will not be compelled to produce documents in response

          to Request Nos. 3, 9, and 13, as they have asserted that these documents

          do not exist;

      3. The defendants will not be compelled to produce documents in response

          to Request Nos. 17 and 18, as these documents are available to Williams

          in the prison law library;




provides no evidence to support this assertion, other than claiming, “upon
information and belief,” that the defendant’s document was forged. (Dc. 94, at 2).
Moreover, his complaint states that he “retains all proof of defendant Demming’s
letters in response to Plaintiff at this crucial period in time: ‘material fact
evidence.’” (Doc. 52, ¶ 66). He subsequently goes on to state the information
contained in the letter from Demming. (Id., ¶¶ 67-69). Thus, as the defendants
note, it is unclear why the plaintiff would request this letter if he claims to already
have the letter in his possession. Accordingly, we will deny Williams’ request for
sanctions.
                                             14
4. The defendants must produce documents in response to Request Nos. 2,

   12, 14, 19, relating to the “death threat letter” and the “block notes”

   concerning the assaults on the plaintiff, on or before April 15, 2018.

5. The plaintiff’s additional request for production of documents is denied for

   failure to comply with Local Rule 5.4(b); and

6. The defendants are ordered to produce answers to the plaintiff’s

   interrogatories on or before April 15, 2018.



                                       S/ Martin C. Carlson
                                       Martin C. Carlson
                                       United States Magistrate Judge




                                  15
